

116 SRES 393 ATS: Recognizing the historical, cultural, and religious significance of the 550th birthday of Guru Nanak and the contributions and sacrifices made by Sikhs of the United States.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 393IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Young (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 14, 2019Committee discharged; considered and agreed toRESOLUTIONRecognizing the historical, cultural, and religious significance of the 550th birthday of Guru
			 Nanak and the contributions and sacrifices made by Sikhs of the United
			 States.
	
 Whereas Sikhs have been living in the United States for more than 120 years; Whereas, during the early 20th century, thousands of Sikhs of the United States worked on farms, in lumber mills and mines, and on the Oregon, Pacific, and Eastern Railroad;
 Whereas Sikhism is a monotheistic religion and the fifth largest religion in the world, with— (1)more than 25,000,000 Sikhs worldwide; and
 (2)almost 1,000,000 Sikhs in the United States; Whereas 2019 is the year of the 550th birthday of Guru Nanak, the first of 10 gurus and founders of Sikhism;
 Whereas the Gurpurab of Guru Nanak— (1)is one of the most important dates on the Sikh calendar; and
 (2)is celebrated across the United States and worldwide; Whereas Vaisakhi, which is one of the most historically significant days of the year for Sikhs—
 (1)is celebrated on April 14; and (2)is the day on which Guru Gobind Singh Ji, the 10th Guru of Sikhism, created the Warrior Saint tradition of the volunteer soldier known as Khalsa;
 Whereas the Sikh place of worship is known as Gurdwara Sahib, and there are more than 500 Gurdwaras Sahib across the United States;
 Whereas a hallmark of Sikh values and tradition is the community kitchen in every Gurdwara, known as the Langar, where food is served, for free, to all visitors to the Gurdwara regardless of faith, religion, or background;
 Whereas Sikh men and women have contributed to the society of the United States since the initial arrival of Sikhs in the United States in the late 1800s;
 Whereas Sikhs of the United States pursue diverse professions that add to the social, cultural, and economic vibrancy of the United States, including—
 (1)by serving as members of the Armed Forces; and (2)by making significant contributions to agriculture, information technology, other technology, small businesses, the hospitality industry, trucking, and medicine;
 Whereas Sikhs of the United States served in the United States military during the World Wars;
 Whereas Sikhs stand for— (1)equality of gender;
 (2)equality of race; and (3)freedom of faith;
 Whereas Hoosier Sikhs are one of the fastest growing business communities in Indiana; Whereas Sikhs of the United States distinguish themselves by fostering respect among all people through faith and service;
 Whereas Sikhism preaches a message of devotion, truthful living, equality of mankind, and social justice;
 Whereas the Senate is committed to providing education to the people of the United States about— (1)the religions of the world;
 (2)the value of religious diversity; (3)tolerance grounded in the principles of the First Amendment to the Constitution of the United States;
 (4)a culture of mutual understanding; and (5)the importance of reducing violence; and
 Whereas the Senate seeks to further diversity in the Senate community and afford all people of the United States the opportunity to better understand, recognize, and appreciate the rich history and shared experiences of Sikhs of the United States: Now, therefore, be it
	
 That the Senate— (1)recognizes—
 (A)the historical, cultural, and religious significance of the 550th birthday of Guru Nanak; (B)the contributions and sacrifices made by Sikhs of the United States; and
 (C)the discrimination that Sikhs of the United States have faced in the United States and around the world; and
 (2)expresses respect for all Sikhs who practice their faith.